DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is sent in response to Applicant’s Communication received 01/26/2022.   Claims 1 and 3-18 are pending in the case.
Response to Arguments
3.	Applicant's arguments filed 01/26/2022 have been fully considered but they are not persuasive.  The examiner traverses the applicant’s arguments. The applicant argues every limitation of claim 11 as well  as claim 1 is not suggested or described by Chen, Stallings and Sripada.
The examiner respectively disagrees because the prior art of records read on each argued limitation as given rejection below.  
The applicant also argues Stallings does not disclose the selection of a visible face as recited in Claim 1, where a visible face is selected, upon user action, in the GUI, on the planar surface that is the visible face to be selected.  
The applicant’s argument is not persuasive. Stallings discloses the selection of a visible face as recited in Claim 1,  in one embodiment handles 130 are employed to aid a user in manipulating (e.g., rotating) and/or selecting an active surface 110 of interface cube 100. For example, when using a touch interface, a user may “drag” a handle 130 by touching a handle and sliding the touch, that is a user action, in the GUI, on the planar surface that is the visible face to be selected. Furthermore  Stallings [0068] In the implementation of FIG. 9, the touch on touch panel 920 may correspond to the selection of a handle of the interface cube 100. A user may use touch panel 920 and cursor 940 to manipulate interface cube 100 and/or control buttons 500 in a manner similar to that described above with respect to, for example, FIGS. 6A-6F.

The Applicant’s attempt to disqualify Stallings for employing ‘handle” is not successful because the user action on the planer surface is performed by using handle or directly manipulate interface cube 100 by using cursor 940 (see Fig. 9, [0068]).
Thus, it is clear that Stallings is not limited to using a cursor to manipulate surface of a cube as in the current invention, Stallings also uses handles to manipulate the surface of a cube. Moreover, both method of  interaction/manipulation with a surface of a cube reads on the current argument.  Furthermore, whether the handles are integral part of the cube’s face or not the applicant attempt,  the langue of the clam requires interacting or selecting a face of a cube or planer surface of a cube. As clearly shown above Stallings discloses interacting/selecting a face of a cube via a cursor or handle.
The applicant argues that Sripada is silent on non-visible faces that are planar surfaces and on their selection. The examiner strongly disagrees a desired planer face of a cube whether visible or non-visible can be selected by manipulating the cube by e.g., rotating spinning or shuffle , navigate forward/back to selected a desired planar surface or face of the cube (also see Fig. 10 and also see [0027]  and Fig .6; and  also see [0035].  
 Moreover, the combined art of records clearly teach rendering a bounding box comparing a cube and selecting a desired face of the cube for further manipulation as required in the method steps of the claims.
The arguments are not persuasive, the rejection is maintained and it is FINAL.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1, 3-7 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US5588098A) in view of Stallings et al. (US2010/0169836A1), and further in view of Sripada (US 2013/0346911 A1).
As per Claim 1,  Chen teaches a computer-implemented method for selecting a viewpoint of a set of objects in a bounding box by user interaction with a graphical user interface (GUI), a processor being coupled to a display comprising the GUI, the bounding box comprising at least one  cuboid rectangle or cube wherein the set of objects is enclosed (fig. 3, col. 5, l. 24 – col. 6, l. 12: a chair surrounded by a bounding box with selectable viewpoints), comprising:
 identifying faces of the at least one cuboid rectangle or cube (see at least Fig. 3) , each face of the at least one cuboid rectangle or cube being a planar surface of the at least one cuboid rectangle or cube (again see each planer surface in Fig .3), by: 
determining an outline of the at least one cuboid rectangle or cube (see at least Fig. 3), 
identifying one or more visible faces inside the outline (see at least Fig. 3), 
 
identifying one or more non-visible faces associated with at least one portion of the outline (fig. 3, col. 5, line  24 – col. 6, line 12);

 selecting one of the visible or non-visible faces associated with one pre-configured viewpoint where:
 a visible face is selected, upon user action, in the GUI, on the planar surface that is the visible face to be selected, and a non-visible face is selected, upon user action, in the GUI, at a given distance of the outline  of the planar surface that is the non-visible face to be selected; and 
furthermore, Chen does not explicitly teach displaying, automatically by the processor on the GUI, a view of the set of objects according to the pre-configured viewpoint associated with the selected face.  
 Stallings teach associating with each identified visible face and non-visible face a pre-configured viewpoint on the set of objects (fig. 1, ¶ 14: “Interface cube 100 may include multiple surfaces 110-1, 110-3, 110-5, along with other non-visible surfaces (referred to herein collectively as “surfaces 110,” and singularly as “surface 110”) that each includes multiple display elements 120 (referred to herein collectively as “display elements 120,” and singularly as “display element 120”). In an exemplary implementation, each surface 110 may represent a category of display elements 120”; note here the cube shown in fig. 1 consists of visible face and non-visible face and as stated further in ¶ 16, “each handle 130 may also serve as an indicator for a category of surface 110. As shown in FIG. 1, handle 130-1 may indicate a surface 110-1 for contacts, handle 130-2 may indicate a surface 110 (not visible) for music (e.g., favorite songs, most recently played songs, etc.), handle 130-3 may indicate a surface 110-3 for a home menu (e.g., icons for commonly-used applications), handle 130-4 may indicate a surface 110 (not visible) for user settings, handle 130-5 may indicate a surface 110-5 for images (e.g., recently taken, sent, and/or received pictures), and handle 130-6 may indicate a surface 110 (not visible) for videos (e.g., particular TV programs, movies, video clips, etc.). As will be described further herein, selecting a handle 130 (e.g., by touching the handle on a touch-sensitive display and removing the touch) may cause the surface 110 associated with the handle to become active.”  Note that this indicates that each of the visible and non-visible faces are associated with a pre-configured viewpoint on the set of objects);
selecting one of the visible or non-visible faces associated with one pre-configured viewpoint where: a visible face is selected, upon user action, in the GUI, on the visible face to be selected, and a non-visible face is selected, upon user action, in the GUI, at a given distance of the outline associated with the non-visible face to be selected (¶ 15: “Each of surfaces 110 may include a handle 130-1, 130-2, 130-3, 130-4, 130-5, 130-6 (referred to herein collectively as “handles 130,” and singularly as “handle 130”). Handles 130 may aid a user in manipulating (e.g., rotating) and/or selecting an active surface 110 of interface cube 100. For example, when using a touch interface, a user may “drag” a handle 130 by touching a handle and sliding the touch. Each handle 130 may represent an axis (e.g., an X, Y, or Z axis) of interface cube 100, so that dragging one handle 130 may cause interface cube to rotate about one or both of the remaining axes (e.g., dragging handle 130-1 may cause interface cube 100 to rotate about the axes represented by handles 130-3/130-6 and/or handles 130-2/130-5)”; note here that manipulation of the handles allow the user to bring into view what is visible and non-visible.  As stated in ¶ 14, “Interface cube 100 may be a three-dimensional rendering that can appear to be rotated while displayed on a two-dimensional display. Interface cube 100 may include multiple surfaces 110-1, 110-3, 110-5, along with other non-visible surfaces (referred to herein collectively as “surfaces 110,” and singularly as “surface 110”) that each includes multiple display elements 120 (referred to herein collectively as “display elements 120,” and singularly as “display element 120”).”  The handles 130 allow the user to bring into view the non-visible surface into being visible and as discussed below to be selected for display of its content, as discussed in ¶ 16 – “handle 130-6 may indicate a surface 110 (not visible) for videos (e.g., particular TV programs, movies, video clips, etc.). As will be described further herein, selecting a handle 130 (e.g., by touching the handle on a touch-sensitive display and removing the touch) may cause the surface 110 associated with the handle to become active”); and 
displaying, automatically by the processor on the GUI, a view of the set of objects according to the pre-configured viewpoint associated with the selected face (figs. 6B-C, ¶ 45-46: “FIG. 6B shows a user input 600 being applied to select one of handles 130. Particularly, the selected handle 130-3 may correspond to a surface 110-3 of interface cube 100 for a home menu. FIG. 6C provides a view of an interface cube 100 in an anchored state. As shown in FIG. 6C, selection of handle 130-3 may cause device 200 to provide a straight-on (e.g., substantially two-dimensional) view of the home menu surface 110-3 corresponding to handle 130-3”; note here that when a particular face is selected such as in fig. 6B with handle 130-3, the selected face is displayed automatically for view with the set of objects as shown in fig. 6C, which is a pre-configured viewpoint associated with the selected face).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Chen with those of Stallings in order to provide users with a three-dimensional rendering of an interface cube that allow for presentation and manipulation of selectable items for faster an easier access.
Chen in view of Stallings does not explicitly teach identifying faces of the at least one cuboid rectangle or cube , each face of the at least one cuboid rectangle or cube  being a planar surface of the at least one cuboid rectangle or cube.
Sripada teaches identifying faces of the at least one cuboid rectangle or cube , each face of the at least one cuboid rectangle or cube being a planar surface of the at least one fig. 10, ¶ 35: a user has an option to select the surface of a face of the three-dimensional user interface to bring the selected face into view).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Chen and Stallings with those of Sripada in order for managing and accessing applications related to three-dimensional user interfaces (Sripada, ¶ 5).

As per Claim 3,  Chen in view of Sripada does not explicitly teach wherein the selecting one of the non-visible faces further comprises: 20 detecting a user action at a given distance of a portion of the outline; and selecting the non-visible face associated with the portion of the outline near which the user action has been detected.
Stallings, on the other hand,  teaches wherein the selecting one of the non-visible faces further comprises: 20 detecting a user action at a given distance of a portion of the outline; and selecting the non-visible face associated with the portion of the outline near which the user action has been detected(¶ 15: “Each of surfaces 110 may include a handle 130-1, 130-2, 130-3, 130-4, 130-5, 130-6 (referred to herein collectively as “handles 130,” and singularly as “handle 130”). Handles 130 may aid a user in manipulating (e.g., rotating) and/or selecting an active surface 110 of interface cube 100. For example, when using a touch interface, a user may “drag” a handle 130 by touching a handle and sliding the touch. Each handle 130 may represent an axis (e.g., an X, Y, or Z axis) of interface cube 100, so that dragging one handle 130 may cause interface cube to rotate about one or both of the remaining axes (e.g., dragging handle 130-1 may cause interface cube 100 to rotate about the axes represented by handles 130-3/130-6 and/or handles 130-2/130-5)”; note here that manipulation of the handles allow the user to bring into view what is visible and non-visible.  As stated in ¶ 14, “Interface cube 100 may be a three-dimensional rendering that can appear to be rotated while displayed on a two-dimensional display. Interface cube 100 may include multiple surfaces 110-1, 110-3, 110-5, along with other non-visible surfaces (referred to herein collectively as “surfaces 110,” and singularly as “surface 110”) that each includes multiple display elements 120 (referred to herein collectively as “display elements 120,” and singularly as “display element 120”).”  The handles 130 allow the user to bring into view the non-visible surface into being visible and to be selected for display of its content, as discussed in ¶ 16 – “handle 130-6 may indicate a surface 110 (not visible) for videos (e.g., particular TV programs, movies, video clips, etc.). As will be described further herein, selecting a handle 130 (e.g., by touching the handle on a touch-sensitive display and removing the touch) may cause the surface 110 associated with the handle to become active”).

Claim 4,  Chen in view of Stallings and further in view of Sripada disclose the computer-implemented method of claim 1, wherein the bounding box is one among a rectangular cuboid, a cube.  (Chen, fig. 3: a chair surrounded by a bounding box and the volume are among a rectangular cuboid, a cube).
Claim 5,  Chen in view of Stallings and further in view of Sripada disclose the computer-implemented method of claim 1, further comprising, before identifying faces of the at least one cuboid rectangle or cube: providing a set of objects forming an assembly, the objects of the set being three- dimensional modeled objects and the assembly being a three-dimensional modeled assembly (Chen, fig. 3, col. 5, l. 24 – col. 6, l. 12: a three-dimensional chair object surrounded by a bounding box.  At least three visible faces are shown.  A user may use, for example, handles 317, to rotate the object and expose more faces);  
computing a simplified view of the three-dimensional modeled assembly, the computed simplified view being a view of one three-dimensional objects representing the assembly with a reduced scale and forming one single mesh; and displaying the simplified view, the at least one cuboid rectangle or cube being represented on the simplified view and enclosing the Chen, figs. 3-4, col. 7, ll. 15-58: the bounding box is divided into multiple active zones as shown in fig. 4.  The active zones allow for manipulation by clicking and dragging.  One of the chosen operations is a scaling operation.  To scale the 3-D object, the user grabs a corner of the bounding box and pulls; col. 8, l. 59 – col. 9, l. 14: “Bounding box 409 with active zones shows some of the scaling manipulations available by clicking and dragging on the scaling active zones on the front face of bounding box 401. The scaling manipulation allows re-sizing the bounding box along with the 3-D object inside across one or two dimensions of the chosen face of the bounding box. Of course, re-sizing the bounding box along with the 3-D object it contains across one or two dimensions of the chosen face alters the relative dimensions of the bounding box and object and is thus a non-homogenous scaling operation. An alternative embodiment of the present invention (user selectable by e.g., depressing a key on the keyboard, making a menu selection, setting a preference option, etc.) provides re-sizing (as opposed to re-shaping) the bounding box along with the object it contains across all three dimensions thus maintaining the relative dimensions of the bounding box and object and is thus a homogenous scaling operation”).

As per claim 6, Chen in view of Stallings and further in view of Sripada disclose the computer-implemented method of claim 5, wherein computing the simplified view of the three-dimensional modeled assembly comprises: 
associating a transformation matrix with the assembly of three-dimensional modeled objects, the transformation matrix representing a set of information of the three-dimensional modeled objects of the assembly; and computing the simplified view from the transformation matrix and the assembly, the computed simplified view being the view of one three-dimensional object representing the assembly with a reduced scale and forming one single mesh (Chen, figs. 3-4, col. 7, ll. 15-58: the bounding box is divided into multiple active zones as shown in fig. 4.  The active zones allow for manipulation by clicking and dragging.  One of the chosen operations is a scaling operation.  To scale the 3-D object, the user grabs a corner of the bounding box and pulls; col. 8, l. 59 – col. 9, l. 14: “Bounding box 409 with active zones shows some of the scaling manipulations available by clicking and dragging on the scaling active zones on the front face of bounding box 401. The scaling manipulation allows re-sizing the bounding box along with the 3-D object inside across one or two dimensions of the chosen face of the bounding box. Of course, re-sizing the bounding box along with the 3-D object it contains across one or two dimensions of the chosen face alters the relative dimensions of the bounding box and object and is thus a non-homogenous scaling operation. An alternative embodiment of the present invention (user selectable by e.g., depressing a key on the keyboard, making a menu selection, setting a preference option, etc.) provides re-sizing (as opposed to re-shaping) the bounding box along with the object it contains across all three dimensions thus maintaining the relative dimensions of the bounding box and object and is thus a homogenous scaling operation”).
As per claim 7, Chen in view of Stallings and further in view of Sripada disclose Claim the computer-implemented method of claim 6, wherein the set of information represented by the transformation matrix comprises at least: an orientation (x,y,z) of the objects in a three-dimensional scene, said orientation using the global orientation of the three-dimensional scene; a scale factor; and the position of the three-dimensional modeled objects in the three-dimensional scene (Chen, col. 8, ll. 49- 58: “The preferred embodiment of the present invention provides for decoupled rotations about the three (X, Y and Z) axes. De-coupled rotations require rotations to occur around a single axis at a time”; col. 17, ll. 13-30: “if the rotation transform was stored as three successively applied rotation angles around the X, Y and Z axes respectively, then the rotation angles could be limited or gridded separately for each of the three axes”); a scale factor; and the position of the three-dimensional modeled objects in the three-dimensional scene (figs. 3-4, col. 7, ll. 15-58: the bounding box is divided into multiple active zones as shown in fig. 4.  The active zones allow for manipulation by clicking and dragging.  One of the chosen operations is a scaling operation.  To scale the 3-D object, the user grabs a corner of the bounding box and pulls; col. 8, l. 59 – col. 9, l. 14: “The scaling manipulation allows re-sizing the bounding box along with the 3-D object inside across one or two dimensions of the chosen face of the bounding box”).

As per claim 10,   this claim contains subject matter similar in scope to claim 1, and thus, is rejected under similar rationale as given rejection to claim 1.

As per Claim 11-16, these computer system claims are rejected under the similar citations given to the method claims 1, and 3-7, respectively.

5.	Claims 8, 9, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Stallings in view of Sripada, and further in view of Maclnnes et al. (US 2005/0081161 A1).

As per claim 8, Chen in view of Stallings in view of Sripada does not explicitly teach wherein the simplified 25 view is displayed in a three-dimensional scene which is different from the three-dimensional scene wherein the view of the set of objects is displayed.
Maclnnes teaches wherein the simplified 25 view is displayed in a three-dimensional scene which is different from the three-dimensional scene wherein the view of the set of objects is displayed (see at least figs. 16 and 22).
Maclnnes, ¶ 21).
As per claim 9, Chen does not explicitly teach wherein the selecting one of the faces associated with the one pre-configured viewpoint is carried out on the simplified view on which the at 30 least one cuboid rectangle or cube is represented.
Stallings teach wherein the selecting one of the faces associated with the one pre-configured viewpoint is carried out on the simplified view on which the at 30 least one volume is represented (figs. 6B-C, ¶ 45-46: “FIG. 6B shows a user input 600 being applied to select one of handles 130. Particularly, the selected handle 130-3 may correspond to a surface 110-3 of interface cube 100 for a home menu. FIG. 6C provides a view of an interface cube 100 in an anchored state. As shown in FIG. 6C, selection of handle 130-3 may cause device 200 to provide a straight-on (e.g., substantially two-dimensional) view of the home menu surface 110-3 corresponding to handle 130-3”; note here that when a particular face is selected such as in fig. 6B with handle 130-3, the selected face is displayed automatically for view with the set of objects as shown in fig. 6C, which is a pre-configured viewpoint associated with the selected face).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Chen with those of Stallings in order to provide users with a three-dimensional rendering of an interface cube that allow for presentation and manipulation of selectable items for faster an easier access.

As per claims 17 and 18, these claims contain subject matter similar in scope 
respectively to claims 8 and 9, respectively, and thus, are rejected under similar rationale.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Pulley, IV et al (US 6222557 B1) is directed ton avigation system and method for viewing a 3D data landscape.
Pulley, IV discloses a navigation system and method for viewing a data landscape in an information visualization system employs constraints and positions for the rendering viewpoint which are defined relative to a bounding box enclosing objects within a volume of interest. The bounding box is resized to reflect changes in objects within the volume of interest including the addition or deletion of objects and/or the resizing of objects. The bounding box is also correspondingly repositioned whenever the volume of interest is repositioned. Constraints and/or positions defined relative to the bounding box are updated accordingly and are employed to control the movement and re-orientation of the rendering viewpoint within the volume of interest by the user. The user can select and/or define other volumes of interest within the data landscape, the bounding box for the entire landscape being the largest possible bounding box and the default volume of interest, and select predefined positions and orientations for the rendering viewpoint and/or store selected positions and/or orientations for future use (see Abstract).
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
 

8.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
9.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173.
  
 /TADESSE HAILU/ Primary Examiner, Art Unit 2173